Citation Nr: 0015075	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-49 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder (diagnosed as 
paranoid schizophrenia).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant, his mother and his wife


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1974.

The issue of whether new and material evidence has been 
presented to reopen the claim for service connection for a 
psychiatric disorder was previously before the Board of 
Veterans' Appeals (Board) in February 1991, at which time it 
was found that the veteran had not presented sufficient new 
and material evidence to warrant reopening his claim.

This appeal arose from a May 1995 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefit noted above.  In April 1996, the veteran, his mother 
and his wife testified at a personal hearing at the RO; in 
March 1997, the hearing officer issued a decision which 
refused to reopen the claim for service connection for a 
psychiatric disorder.

On September 26, 1997, the Board issued a decision which 
refused to reopen the veteran's claim for service connection 
for a psychiatric disorder, finding that no new and material 
evidence had been presented.  On October 6, 1998, a Joint 
Motion for Remand was filed, which requested that this denial 
be vacated and the issue remanded to the Board for 
consideration pursuant to the holding of Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  On July 21, 1999, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court"), issued an order that 
vacated the September 1997 Board decision denying reopening 
of the claim for service connection for a psychiatric 
disorder and which remanded the case to the Board for 
readjudication consistent with its order.  Copies of the 
Joint Motion for Remand and the Court's Order have been 
placed in the claims file.


FINDINGS OF FACT

1.  The Board denied the veteran's claim to reopen the claim 
for service connection for paranoid schizophrenia in February 
1991.

2.  Additional evidence submitted since that time fails to 
show that the veteran's paranoid schizophrenia either began 
in service or manifested to a compensable degree within one 
year of his separation.


CONCLUSION OF LAW

Evidence received since the Board last denied the veteran's 
claim to reopen his claim for entitlement to service 
connection for a psychiatric disorder in February 1991 is not 
new and material, and the 1991 decision of the Board is thus 
final and is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107(a), 7104(b) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.307, 3.309, 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1105 (1999).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The evidence which was of record when the Board last 
considered this case in 1991 will be briefly summarized.  The 
service medical records revealed that the veteran was 
psychiatrically normal at the time of entrance onto active 
duty in January 1972.  In March 1974, he was seen for a 
psychiatric evaluation.  The diagnosis was no psychiatric 
illness found.  The April 1974 separation examination also 
found him to be psychiatrically normal.  

The veteran was hospitalized between September and October 
1976.  He had been sent for a psychiatric evaluation in June 
1976, after he began to have difficulties with co-workers and 
supervisors.  A diagnosis had been made of paranoid 
schizophrenia, which was supported by psychological testing.  
The mental status examination noted disjointed and pressured 
speech.  He was circumstantial but he denied hallucinations.  
His thinking was concrete.  He was originally placed on 
Haldol; this was changed to Prolixin Decanoate.  The 
diagnosis was latent schizophrenia.  A counseling 
psychologist stated in July 1976 that the veteran's failure 
to follow through with the claims process right after 
discharge could have been due to his thought disorder.  It 
was then indicated that this psychologist's first contact 
with the veteran had occurred in June 1976.

A rating issued in February 1977 originally denied service 
connection for paranoid schizophrenia, finding that it was 
not present in service, nor to a compensable degree within 
one year of discharge.

The veteran continued to be treated for schizophrenia; he was 
hospitalized in October 1979.  He reported that he was 
suffering from side-effects of his medication; some 
Parkinsonian symptoms due to phenothiazines were noted.  The 
examiner doubted that the veteran was actually suffering from 
schizophrenia, noting that he had done very well on a 
minimal, noneffective dose.  In fact, his symptoms cleared 
spontaneously, without medication.  The diagnosis was 
paranoid personality.

A letter written by the Acting Personnel Physician in October 
1976 was then submitted.  It was indicated that the 
schizophrenia was first diagnosed in June 1976.  It was also 
opined that this was present in the veteran's service, 
although a rationale for this opinion was not provided.  
Alcohol abuse and a paranoid personality were diagnosed 
during an August 1980 VA hospitalization and paranoid 
schizophrenia was diagnosed during an April 1981 VA 
examination.  Service connection was again denied by a rating 
action issued in July 1981.

A March 1982 VA examination diagnosed undifferentiated 
schizophrenia.  He displayed ideas of reference and possible 
perceptive disorders.  In November 1983, the Board denied 
service connection for a psychiatric disorder, finding that 
no such disorder was present in service or to a compensable 
degree within one year of discharge.  Following this denial, 
the veteran submitted numerous outpatient treatment records 
that reflected treatment for his paranoid schizophrenia in 
the 1980's and early 1990's; he also submitted several 
duplicates of the July and October 1976 statements from VA 
physicians.  A VA counseling psychology note from March 1990, 
referred to some excessive detailing, tangentiality, and 
questionable reasoning, but no delusional conceptualization.  
There was no overt paranoid ideation, though he was 
suspicious of the VA adjudication process.  He was totally 
focused on getting service connection for his psychiatric 
problems.

The evidence submitted since the 1991 refusal by the Board to 
reopen included the report of a March 1991 VA examination.  
This found that his speech was fluent, logical, coherent and 
goal directed.  His mood was slightly dysphoric and his 
affect was somewhat blunted.  His thought processes were 
clear and his memory was functional.  The diagnosis was 
paranoid schizophrenia.  He was hospitalized at a VA facility 
in December 1991 for his paranoid schizophrenia.  He stated 
that he was hearing voices that were telling him to kill 
himself.  At the time of admission, he denied experiencing 
hallucinations, his mood was depressed and his affect was 
flat.  A July 1993 VA examination noted that he was quite 
underactive and preoccupied.  He was tense, but his speech 
was normal.  His thought processes appeared to be normal, 
although there were possible delusions present.  He was 
depressed and anxious.  Paranoid schizophrenia was diagnosed.  
He also submitted duplicates of the July and October 1976 
statements from VA physicians.  

In April 1996, the veteran, his mother and his wife testified 
at a personal hearing at the RO.  He stated, and his mother 
corroborated, that he had had no psychiatric problems prior 
to service.  In service, he commented that he had not related 
well with the other soldiers, that he tended to isolate 
himself.  He was sent to a psychiatrist after he reported to 
duty out of uniform.  He testified that he began to hear 
voices during service, and he had a fear that others were 
after him.  He stated that he could not recall anyone ever 
telling him in service that he had schizophrenia.  His mother 
commented that she noticed a change in his behavior after his 
return from service. He indicated that he began to have 
trouble with his supervisors when he worked at the VA 
following his discharge.  He was sent to a psychiatrist in 
June 1976, and paranoid schizophrenia was diagnosed.  His 
wife, who had been married to the veteran for three years, 
stated that he often talked to himself and was occasionally 
violent.

The veteran was examined by VA in May 1996.  His mood was 
neutral and his affect was somewhat blunted.  There was no 
looseness of association and no confusion.  His memory was 
grossly intact and he was alert and oriented in three 
spheres.  Auditory and visual hallucinations were reported 
and delusional material was quite prominent.  He also 
displayed ideas of reference and persecutory ideation.  The 
diagnosis was paranoid schizophrenia.

VA personnel records included health records from 1974 to 
1980.  His pre-employment physical, conducted in September 
1974, revealed no abnormalities.  An August 1975 evaluation 
noted that his work was satisfactory.  There was no mention 
between September 1974 and April 1975 of any psychiatric 
complaints.

The veteran was hospitalized at a VA facility from September 
19 to October 31, 1997, after experiencing suicidal 
ideations, auditory hallucinations and paranoia.  He had been 
drinking several beers per day and had also used cocaine.  He 
had also stopped taking his Haldol.  He had begun to 
deteriorate and reported trouble sleeping, feelings of 
depression and decreased energy.  He reported that he had 
begun to hear voices in 1972 while in service.  The mental 
status examination noted that he had no abnormal movements.  
His speech was normal in rate.  His affect demonstrated 
flattened range and his mood was mildly depressed.  His 
thoughts were goal directed and he displayed no looseness of 
associations.  There was no evidence of delusions or 
hallucinations.  The Axis I diagnoses were paranoid 
schizophrenia, alcohol and cocaine dependence and substance 
mood disorder.

VA outpatient treatment records from April 1997 to June 1998 
showed that on February 18, 1998 he was still using both 
alcohol and cocaine.  He was noted to be doing well on his 
medications.  A mental status examination conducted on June 
16, 1998 noted that he was pleasant until being told 
something that he did not want to hear; then he became short.  
He was goal directed and understandable.  About two months 
before, he had heard voices at night that said derogatory 
things about him.  He had little insight into his problem.

After a review of the complete record, it is found that the 
additional evidence which the veteran has submitted is not 
"new and material."  Accordingly, his claim is not reopened 
and the Board's 1991 decision remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evid0ence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The additional evidence 
presented in this case is merely cumulative.  The evidence 
which was previously of record showed that there was no 
diagnosis of a psychiatric disorder in service, and that the 
veteran was first diagnosed with paranoid schizophrenia in 
June 1976, more than two years after his separation from 
service.  The records submitted after the 1991 Board denial 
show nothing new.  While many were not physically of record 
prior to the 1991 denial, this is not enough to render it 
"new" evidence.  This additional evidence did not establish 
that paranoid schizophrenia existed during service, or 
manifested to a compensable degree within one year after 
separation.  Rather, this evidence merely continues to 
demonstrate that schizophrenia was not diagnosed until June 
1976.  While he and his mother have stated that his behavior 
had begun to alter in service, and that he had had problems 
immediately after separation from service, he has submitted 
no objective evidence to confirm these statements.  Moreover, 
as laypersons, they are not qualified to provide an opinion 
as to medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Because the veteran has not submitted new evidence, he has 
not fulfilled the requirement of presenting "new and 
material" evidence to reopen his claim for service 
connection for paranoid schizophrenia.  Since it has been 
determined that no new evidence has been submitted, no 
further analysis is needed, for the evidence could not be 
"new and material" if it is not new.  Smith v. West, 12 
Vet. App. 312 (1999).



ORDER

New and material evidence not having been presented to reopen 
the claim for entitlement to service connection for paranoid 
schizophrenia, the benefit sought on appeal is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

